


Exhibit 10.2
FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
made and entered into on the 30th day of September, 2013, by and between UST
HOTEL JOINT VENTURE, LTD., a Florida limited partnership (“Seller”), and HYATT
EQUITIES, L.L.C., a Delaware limited liability company (together with its
permitted assigns “Purchaser”).




W I T N E S S E T H:
WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement between UST and Hyatt dated August 27, 2013 (the “Purchase
Agreement”), pursuant to which Seller shall convey to Purchaser the Hotel (as
defined in the Purchase Agreement);


WHEREAS, the parties desire to amend the Purchase Agreement, all as more
particularly set forth herein; and


WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Purchase Agreement.
NOW, THEREFORE, in consideration of the sum of Ten and No/100 Dollars ($10.00)
in hand paid and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser do hereby
covenant and agree as follows:


1.    Modification to Exhibit 3.12. The following materials (the “Additional
Reports”) are hereby added to Exhibit 3.12 to the Purchase Agreement:


(i)    Section 1 Hazard Assessment prepared by NALCO Company, dated May 16,
2013.
(ii)    Peabody Orlando HACCP Review prepared by NALCO Company, dated August 20,
2013.
(iii)    Letter from NALCO Company dated September 27, 2013 to Mike Jueds
(iv)    Final Report Number: 979674 from NALCO Company (Customer Analytic
Services) related to Batch number NAS3414 showing date completed September 27,
2013
(v)    Two (2) Nalco FastPath™ Analytical Reports showing date reported
9/18/2013


2.    Indemnification for Conditions. Seller acknowledges and agrees that its
indemnification obligations pursuant to Section 11.6 of the Purchase Agreement
apply to Claims related to those conditions existing at the Hotel as identified
in the Additional Reports (the “Conditions”), subject to the following
modifications thereto: (i) Seller’s indemnification obligations with regard to
the Conditions, to the extent they apply, apply solely to Purchaser Third Party
Claims of customers, guests, employees and invitees of the Property arising from
or relating to the presence of such persons on the Property prior to Closing;
and (ii) Seller’s indemnification obligations under Section 11.6 of the Purchase
Agreement for claims related to the Conditions shall not be subject to the Cap
or Threshold in Section 11.3 of the Purchase Agreement.


3.    Restaurant Trademarks.     Notwithstanding anything in the Purchase
Agreement to the contrary, Purchaser is granted a limited, non-exclusive license
to continue after Closing to use, only at the Property and on a perpetual basis,
the following restaurant names and related logo trademarks for restaurants: (i)
B-Line Diner; (ii) Rocks; (iii) Coconuts Poolside Bar & Grill; (iv) the Terrace
Poolside Bar and (v) Coffee Etcetera, provided that Seller makes no warranties
with respect thereto and all subject to the license provisions of Exhibit A
attached hereto. Also notwithstanding anything in the Purchase Agreement to the
contrary, Purchaser is granted a limited, non-exclusive license to continue
after Closing and through December 31, 2014 to use, only at the Property, the
following restaurant names and related logo trademarks existing on the date
hereof for the following restaurants on the Property only: (i) Mallards and (ii)
Napa, provided that Seller makes no warranties with respect thereto and all
subject to the provisions of Exhibit A attached hereto. Purchaser will not use
the names “Dux” or “Quackers” or the logos therefor existing on the date hereof
for any restaurant on the Property. The licensed rights set forth in this
Section 3 shall be considered part of the intangible assets conveyed to
Purchaser pursuant to the Purchase Agreement.






--------------------------------------------------------------------------------




4.     Single Duck Logo Trademarks. Purchaser is granted a limited,
non-assignable, non-transferable, non-exclusive license to maintain the Single
Duck Logo Trademarks on the existing room number door plates of the guest rooms
and guest room floor directional sign plates on the Property (the “Room Number
Plates”) until December 31, 2014, provided that Seller makes no warranties with
respect thereto and all subject to the provisions of Exhibit A attached hereto.
Purchaser agrees that, by no later than December 31, 2014, it shall remove or
otherwise cover the Single Duck Logo Trademarks on all of the Room Number
Plates. Purchaser shall have no right to use any other duck imagery or designs
on the Property depicting the registered or common law trademarks owned by
Seller or Peabody Management Inc. (“PMI”), including the Three Duck Logo, as
depicted in U.S. Trademark Registration No. 2590524. Notwithstanding the
foregoing provisions of Section 3 and this Section 4, Purchaser shall not
utilize any references to “ducks” or any duck imagery in external marketing or
advertising activities, nor will Purchaser make any references to “ducks” or
expand the use of the Duck Logo Trademarks or any duck imagery on the Property.
The licensed rights set forth in this Section 4 shall be considered part of the
intangible assets conveyed to Purchaser pursuant to the Purchase Agreement.


5.    Modifications to Exhibit 3.7 and Exhibit 3.7A. Subject to the
counterparties to the contracts described below accepting the rescission of
previously delivered termination notices relating thereto and without any
obligation on the part of Seller to obtain consents to the assignments thereto,
the following are removed from Exhibit 3.7A as Excluded Contracts and are added
to Exhibit 3.7 as Contracts (being assigned to Purchaser):


(i)     WTS
(ii)     Freeman Decorating
(iii)     Greenery Productions
(iv)     Snack Time Vending
(v)     The Entertainment Company
(vi)     Total Event Services
(vii)     Valley Crest Landscape Maintenance


In addition, (i) the Passkey contract is removed as a Contract on Exhibit 3.7
and added to Exhibit 3.7A as an Excluded Contract, and (ii) the Agreement dated
November 12, 2012 (the “ASSE Agreement”) with the American Society of Safety
Engineers (“ASSE”) is added to Exhibit 3.7A as an Excluded Contract.


6.    Continued Usage of Certain Systems. Purchaser has requested continued
usage, following Closing until no later than October 15, 2013 of (i) the Infor
HMS system following Closing and (ii) the Jazz centralized call accounting
system provided by SDD Systems, and Seller agrees to use commercially reasonable
efforts to facilitate such usage, without any representation, warranty or
liability with respect to the availability, suitability or functionality of such
systems.


7.    File Server. Purchaser acknowledges that Seller may remove from the
Property and retain a file server and storage unit identified as Equal Logic
PS4100 MODEL, E03J Service Tag 23XBRW1 and Power Edge R610 model, E015 Service
Tag G7F2XQ1 and may load thereon any data which Seller is expressly permitted to
retain under the terms of the Purchase Agreement.


8.    Telecommunications Link. So long as the Credit Team is retained to assist
in the collection of accounts receivable relating to the Hotel in respect of the
period prior to the Proration Time, Purchaser also shall maintain the existing
TWtelecom circuit connection to the Belz Corporate Data Center, so long as the
existing Checkpoint Firewall and VPN circuit active, with rules reasonably
required by Purchaser, are maintained by the Belz Corporate Data Center. 


9.    Modifications to Exhibit 14.16. Notwithstanding anything to the contrary
set forth in the Purchase Agreement, Seller and its Affiliates hereby relinquish
any rights which they have to Datel Call SweeTLive software system identified as
Item 57 on the schedule labeled “Application Systems”. In addition, the
application “LaserVault” is removed from the section “Transfer to New Owners”
and is added to “Maintain for transition. Keep for PHG.”






--------------------------------------------------------------------------------




10.    Amendment to Section 5.2. Section 5.2 of the Purchase Agreement is hereby
deleted in its entirety and in place thereof shall be the following:


5.2    Costs. Seller shall pay all costs of removing any title defects which
Seller is required to remove pursuant to the provisions hereof. Seller and
Purchaser shall aggregate and split 50/50 all state and county transfer and
recordation taxes or documentary stamps imposed on the Deed (the “Stamp Tax”),
provided that Seller and Purchaser shall first agree in good faith on the amount
of consideration related to real property to be stated in the Deed for purposes
of calculating the Stamp Tax, and provided further that in no event shall Seller
be obligated to pay more than One Million Seven Hundred Thousand Dollars
($1,700,000) of the Stamp Tax. Purchaser shall pay (i) all recording fees
connected with the transfer of the Property and the recordation of the Deed, and
(ii) all bulk sales taxes and other personal property taxes, if any. Purchaser
shall pay the costs of Purchaser’s title insurance policy and survey and all
taxes associated with the placement of a mortgage or deed of trust on the
Property. Seller and Purchaser shall each pay for fifty percent (50%) of all
fees of the Escrow Agent in connection with the Escrow Instructions and the
Closing. Each party shall pay its own accountants and attorneys’ fees incurred
in connection with the preparation, negotiation and execution of this Agreement
and the consummation of the transactions contemplated hereby.


11.    Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original. Said counterparts shall
constitute but one and the same instrument, as fully and completely as if all
had signed but one instrument.


12.    Effect. All terms and conditions of the Purchase Agreement not modified
by this First Amendment shall remain in full force and effect.
[Signatures On Following Page]






--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this First Amendment under seal as
of the day and year first written above.


UST
UST HOTEL JOINT VENTURE, LTD, a Florida limited partnership


By:  UST Hotel Corporation, a Florida corporation,
        its general partner


        By:  /s/Lance Fair
        Name: Lance Fair
        Its: Vice President




HYATT
HYATT EQUITIES, L.L.C., a Delaware limited liability company


By:    /s/ Stephen M. Sokal                    
Name: Stephen M. Sokal
Its: Vice President




ACKNOWLEDGED AND AGREED
WITH RESPECT TO SECTIONS 3 AND 4
AND EXHIBIT A:




PEABODY MANAGEMENT, INC.






By:    /s/ Jimmie D. Williams
Name:     Jimmie D. Williams
Its:    SRVP




--------------------------------------------------------------------------------








EXHIBIT “A”
Limitations. The use of the name, logo and duck imagery trademarks described in
Sections 3 and 4 (the “Licensed Marks”) is strictly limited to use and
advertising for the Property, and does not extend to any other hotel properties
owned by or affiliated with Purchaser or other Purchaser Affiliates. Except as
may be authorized by PMI in advance and in writing, Purchaser shall not co-brand
any Licensed Marks with a trademark or house mark of Purchaser or any third
party without PMI's prior written consent, i.e., use the PMI’s house mark with a
Licensed Mark as a composite mark, such as "Hyatt B-Line Diner."
Reservation of Rights. Except for the specific licensed rights granted to
Purchaser under this Agreement, all rights in and to the Licensed Marks are
explicitly reserved and retained by PMI. Purchaser shall not have the right to
sublicense any of the rights granted to it under this Agreement.


Exploitation of Rights. PMI shall have the right to terminate the rights to use
of a particular Licensed Mark if, for a period in excess of one (1) year,
Purchaser ceases use of any such Licensed Mark at the Property.


Royalty-Free. Further to the last sentence of each of Sections 3 and 4 the use
of the Licensed Marks is granted on a royalty-free basis.


Quality Control Standards. Purchaser’s marketing, advertising and use of the
Licensed Marks shall not reflect adversely upon the good name and reputation of
PMI or any of its programs, products, services or properties and shall be
consistent with the high quality of such hotel services at the Property
immediately prior to the execution of the Purchase Agreement. Without limiting
the foregoing, Purchaser will, at its own expense, comply with all laws,
regulations relating to the marketing, sale, and delivery of products and
services bearing the Licensed Marks, and comply with all applicable workplace
laws, rules, and regulations, and all applicable safety, health, environmental
(“S/H/E”) laws, rules and regulations.


Quality Control Right to Inspection. Purchaser acknowledges and agrees that, in
order to preserve its trademark rights, PMI has the right to conduct, at its
expense, an annual inspection of the restaurants at the Property operating under
the Licensed Marks for the sole purpose of determining whether the use of the
Licensed Marks complies with the terms of this Agreement. This inspection may
either be conducted by PMI or a third-party service selected by PMI. The
inspection shall be conducted on a minimum of ten (10) days prior notice to
Purchaser. Purchaser shall reasonably cooperate with, and will provide
reasonable assistance to, PMI in the performance of such inspection program at
the Property.


Protection of Marks. PMI shall have the exclusive right, in its sole discretion,
to file trademark, trade dress, copyright, logos, graphical designs, or other
applications throughout the world, relating to the use or proposed use by
Purchaser of any of the Licensed Marks. Such filings shall be made in the name
of PMI or in the name of any third party selected by PMI. For these purposes, at
PMI’s reasonable request, Purchaser shall supply to PMI, free of cost to PMI,
such samples and similar materials as may be reasonably be required as specimens
in connection with any such filings.


Infringements. If any third party may be infringing the Licensed Marks, PMI
shall have the initial right to decide what, if any, action to take, but if PMI
decides not to take any action within a reasonable time, then Purchaser may take
action solely to seek to enjoin the use of the Licensed Mark(s) by such third
party. Purchaser shall reasonably cooperate with PMI, at PMI's expense, in any
action it takes to stop infringements. PMI shall reasonably cooperate with
Purchaser, at Purchaser's expense, in any action Purchaser takes to stop
infringements, as set forth above. Purchaser may settle any dispute relating to
the use of the Licensed Marks without notice or compensation to Purchaser and
shall retain the proceeds of any settlement or proceeding.


Prohibited Uses of Infringing Marks. Purchaser agrees not to adopt any
trademark, trade name, design, logo or symbol which is substantially similar to
or reasonably likely to be confused with the design, appearance or presentation
of any of the Licensed Marks (i.e. use of words such as terrace or coffee in
connection with other restaurants shall not be a




--------------------------------------------------------------------------------




violation of this provision as long as the design and appearance is not
substantially similar to those associated with the Licensed Marks). Purchaser
shall not, directly or indirectly, in any way dispute or impugn the validity of
the Licensed Marks, or as between Purchaser and PMI, PMI's sole ownership and
right to use and control the use of the Licensed Marks during the term of this
Agreement and thereafter. Purchaser shall not do or permit to be done any action
or thing which shall in any way impair PMI's rights in and to the Licensed
Marks. Purchaser acknowledges that its use of the Licensed Marks shall not
create in it any right, title or interest therein, except as set forth in this
Agreement.


Assignment by Purchaser. To any extent Purchaser acquires any ownership rights
to any of the Licensed Marks, Purchaser hereby assigns and transfers to PMI all
such rights, together with the goodwill of the business in connection therewith
and agrees to execute any documentation relating to such assignment.


Notices. Purchaser shall affix to any advertising materials utilizing any of the
Licensed Marks (to the extent any such Licensed Mark is registered and PMI
notifies Purchaser of such registration) the following notice (and such other
notices as may be requested from time to time by PMI in relation to PMI's
trademark protection), as applicable; (i) "[____________®] is a registered
trademark of Peabody Management, Inc. used under license"; or (ii)
"[_____________] is/are a trademark of Peabody Management, Inc. used under
license."


Subsequent Assignment. Purchaser may assign its rights under Section 3 of this
Amendment to an affiliated or non-affiliated entity that acquires the Property
from Purchaser, without PMI's consent but with written notice thereof to PMI,
for so long as any such assignee operates the Property as a Hyatt-branded hotel
and provided that any such assignee shall be bound by all of the provisions of
Section 3 and this Exhibit A.


Termination. PMI may terminate this Agreement as to a particular Licensed Mark
if PMI reasonably determines that the use of such Licensed Mark violates the
intellectual property rights of another person.






